Citation Nr: 1145421	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  10-07 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a waiver of overpayment in the amount of $13,167.00.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1966 to April 1968.
This matter is before the Board of Veterans' Appeals (the Board) on appeal of an August 27, 2009 determination issued by the Department of Veterans Affairs (VA) Debt Management Center of the St. Paul, Minnesota, Regional Office (RO).  Original jurisdiction in this case rests with the RO in Cleveland, Ohio.  In this August 2009 decision, the Debt Management Center denied the Veteran's request for a waiver of overpayment in the amount of $13,167.00.  Prior to his death, the Veteran disagreed with the denial of his waiver request, and perfected an appeal as to this issue.

The Veteran was scheduled for a hearing before the Board regarding the issue on appeal in September 2011.  Unfortunately, the Veteran passed away four months prior to this hearing date in May 2011.


FINDING OF FACT

The Veteran died in May 2011.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his claim at this time. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The record reflects that the Veteran passed away in May 2011, during the pendency of this appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown,      10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) [creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008].  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office from which the claim originated [listed on the first page of this decision].  


ORDER

The appeal is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


